In a negligence action to recover damages for personal injuries, the plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Rockland *570County (Burchell, J.), dated May 29, 1985, which, after a jury trial, was in her favor in the principal amount of $10,000.
Ordered that the judgment is affirmed, with costs.
We have reviewed the facts of this case and do not find the jury’s award of damages to the plaintiff to be inadequate so as to shock the conscience of this court. Therefore, we do hot disturb the jury’s verdict (see, Trocchia v Long Is. Coll. Hosp., 121 AD2d 626; McFarland v Makowski, 112 AD2d 922).
None of the plaintiff’s other claims of error requires reversal. The exclusion of the proposed expert testimony of Edmond Provder, a vocational rehabilitation counselor, was not an error of law and was within the discretion of the trial court (cf., Werner v Sun Oil Co., 65 NY2d 839, 840). The trial court also acted properly in delivering to the jury a preexisting condition charge and in refusing to give a latent condition charge (cf., Rosenberg v Rixon, 111 AD2d 910). The trial court’s loss of earnings charge was also proper (see, Caldwell v New Jersey Steamboat Co., 47 NY 282, 286; Small v Housman, 220 NY 504, 511). We see no merit to the other contentions of the plaintiff. Mollen, P. J., Thompson, Weinstein and Rubin, JJ., concur.